DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1—21 are cancelled. 
Allowable Subject Matter
	
Claims 22 - 41 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 22, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“fitting the magnitude of said acquired multi-echo MRI data to a single signal model to produce a plurality of potential solutions for the relative signal contributions for each of the at least two species from the model, by using a plurality of different starting conditions to generate a particular cost function value for each of the plurality of starting conditions, where said cost function values are independent of a field map term for the MRI data; and
analyzing said cost function values to calculate the relative signal separation contribution for each species at each voxel of the images”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims  23 - 39, the claims have been found allowable due to their dependencies on claim 22.
c. With respect to claim 40, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“fit the magnitude of said multi-echo MRI data to a single signal model to produce a plurality of potential solutions for the relative signal contributions for each of the at least two species from the model, by using a plurality of different 

starting conditions to generate a particular cost function value for each of the plurality of starting conditions, where said cost function values are independent of a field map term for the MRI data; and
analyze said cost function values to calculate the relative signal separation contribution for each species at each voxel of the images”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims  41, the claim has been found allowable due to its dependency on claim 40.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

The prior art of record not relied on but considered pertinent Applicant’s disclosure is: Liu (US-20130221961-A1).              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852